DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 1st, 2022, has been entered. Claims 1-6, 11, 12, 14-21, 26, 27, 29 & 30 have been amended. Claims 31 & 32 are new. Claims 1-32 are pending. The amendments overcome the previous objections. 
Response to Arguments
Applicant’s arguments, see Pages 9-13, filed August 1st, 2022, with respect to the rejection(s) of claim(s) 1-30 under 35 U.S.C 102 have been fully considered and are persuasive.  Applicant argues that, as amended to include "direct the series of pulse trains to a first pair of electrodes concurrently with monitoring temperature of tissue contacted by a second pair of electrodes; detect temperature falling below a preset threshold based on the monitoring; and switch to directing the series of pulse trains to the second pair instead of the first pair based on detecting the fall in temperature", independent claim 1 & 16 overcome the prior art rejection, as Maor does not disclose switching between pairs of electrodes based on temperature of tissue contacted by second pair of electrodes that is not receiving any pulse train nor does Maor disclose controlling any ablation parameter based on a temperature falling below a preset value, rather Maor discloses controlling ablation parameter based on a temperature exceeding a preset value. The examiner agrees, and the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103 (Maor in view of Kadhiresan).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Maor (previously presented-US 20160113709 A1) in view of Kadhiresan et al. (US 20030069573 A1), hereinafter Maor in view of Kadhiresan.
Regarding claim 1, Maor discloses a medical apparatus for IRE, comprising: a probe, comprising: an insertion tube configured for insertion into a body cavity of a patient ([0128] & [0149]; Figure 2B, 5A, & 5B—element 115 & 330); a distal structure ([0147]; Figure 5A—element 320) connected distally to the insertion tube (Figure 5A—element 330 & shaft proximal to basket) and comprising a plurality of electrodes, which are configured to contact tissue within the body ([0123] & [0147]; Figure 1B & 5A—elements 311); and temperature sensors fixed to the distal structure and configured to output signals indicative of a temperature of the tissue contacted by the electrodes ([0120], [0147], & [0174]; Figure 5A—element 313; Figure 5F—element 559; a thermistor 313 is provided on one or more arms comprising electrodes); an electrical signal generator ([0174]; Figure 5F—element 551) configured to apply a series of pulse trains to selected pairs of electrodes ([0111], [0177] & [0144]) ,each pulse train including a plurality of bipolar pulses having an amplitude sufficient to cause irreversible electroporation (IRE) in the tissue contacted by the spines ([0111]); and a controller configured to direct the series of pulse trains to a first pair of electrodes ([0165], [0166], & [0167]; Figure 5E—element 521; electrodes of the array are selected for activation; two electrodes can be selected in the array, one electrode selected as the ground electrode and the other electrode is selected through which the field is applied) concurrently with monitoring temperature of tissue contacted by a second pair of electrode ([0174]; Figure 5F—element 559; a sensor interface is provided which detects parameters (temperature), related to operation of the electroporating array); and switch to directing the series of pulse trains to the second pair instead of the first pair based ([0144]; by switching among electrodes for delivery of electroporating pulses, electroporation protocol times are reduced while distributing heating effects over a wider area).
Maor does not explicitly disclose wherein the controller is configured to detect the temperature falling below a preset threshold based on the monitoring and switch to directing the series of pulse trains to the second pair instead of the first pair based on detecting the fall in temperature.  
Kadhiresan teaches a medical apparatus comprising a plurality of electrodes ([0034] & [0055]; Figure 2 & 3b—elements 42; Figure 12—“E”), each electrode pair comprising a temperature sensor ([0037]; Figure 3a—element 52; each electrode or electrode pair can have a thermal sensor for monitoring the temperature), and a controller configured to direct the series of pulse trains to a first pair of electrodes concurrently with monitoring temperature of tissue contacted by a second pair of electrode ([0054]-[0056]; the controller controls the operation of the switch so that the power signal is applied to different pairs of electrode (for example E1 & E2, E3 & E4, etc.), the controller may be programmed to switch electrode pairs anywhere from every 2 milliseconds to several second, while a period of two milliseconds is adequate for temperature measurements), and detect temperature falling below a preset threshold based on the monitoring ([0008], [0015], [0033], [0045], & [0055], [0057]; each electrode set includes a temperature sensor that provides signals indicative of the temperature at the electrode to the processor, the processor converts the temperature signals to a temperature reading and compares the temperature reading to a target temperature); and switch to directing the series of pulse trains to the second pair instead of the first pair based on detecting the fall in temperature ([0015] & [0046]; based on the difference between the temperature reading and the target temperature, the processor adjusts the power provided to the electrode by the power signal; if the measured temperature is less than the target temperature, the power amplitude at the electrode may be set higher).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electroporation system, as disclosed by Maor, to include the teachings of Kadhiresan, as described above, as both references and the claimed invention are directed toward delivering a RF energy to electrode pairs and monitoring tissue temperature. As disclosed by Kadhiresan, during ablation RF energy is applied to electrodes to raise the temperature of the target tissue to a non-viable state, the lethal temperature boundary between viable and non-viable tissue is approximately 48°C, tissue heated to a temperature above 48°C for several second becomes permanently non-viable and defines the ablation volume, the goal is to elevate tissue temperature (which is generally at 37°C), fairly uniformly to an ablation temperature above 48°C, while keeping the temperature at the tissue surface and the temperature of the electrode below 100°C ([0008]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation system, as disclosed by Maor, to include the teachings of Kadhiresan, as described above, as such a modification would allow for tissue temperature at each electrode pair to be elevated fairly uniformly to an ablation temperature above 48°C to define an ablation volume.  
Regarding claim 2, Maor in view of Kadhiresan disclose all of the limitations of claim 1, as described above.
Maor further discloses wherein the controller is configured to monitor temperature of tissue contacted by on the first pair; and modify the series applied by the signal generator based on the temperature of the tissue contacted by the first pair exceeding a preset threshold ([0169] & [0174]; Figure 5E—elements 527 & 529; sensor feedback is evaluated from one or more temperature sensors to determine if an additional pause should be inserted to allow cooling, if a pulse voltage should be reduced, or if pulse duration should be reduced to prevent overheating).
Regarding claim 3, Maor in view of Kadhiresan disclose all of the limitations of claim 2, as described above. 
Maor further discloses wherein modifying the series comprises preventing the electrical signal generator from applying the plurality of bipolar pulses on the first pair ([0169]-[0171]; Figure 5E—elements 529, 531, & 533]; the feedback from the temperature sensors is used to determine if a pause should be inserted before another pulse is delivered, i.e. bipolar pulses are not applied during the pause).
Regarding claim 4, Maor in view of Kadhiresan disclose all of the limitations of claim 3, as described above. 
Maor further discloses wherein the controller is configured to apply the series to the second pair while waiting for the temperature sensors to indicate that the temperature of the tissue contacted by first pair has dropped below the preset threshold ([0144] & [0172]; Figure 5E—element 535; heating is most intense at the electrodes themselves, by switching among electrodes for delivery of electroporating pulses, thermal damage is reduced).
Regarding claim 5, Maor in view of Kadhiresan disclose all of the limitations of claim 2, as described above. 
Maor further discloses wherein modifying the series comprises modifying a number of successive bipolar pulses in the series applied by the signal generator to the first pair([0111], [0161], [0170], & [0174]; the controller controls the electroporation parameters, based on feedback from the temperature sensors; electroporation parameters include the number of pulses to be applied).
Regarding claim 6, Maor in view of Kadhiresan disclose all of the limitations of claim 2, as described above. 
Maor further discloses wherein modifying the series comprises delaying application of the plurality of bipolar pulses to the first pair ([0169] & [0170]; Figure 5E—elements 529 & 531; Feedback from the temperature sensors is used to determine if an additional pause/delay should be inserted to allow cooling before next pulse is delivered).
Regarding claim 7, Maor in view of Kadhiresan disclose all of the limitations of claim 1, as described above. 
Maor further discloses wherein the distal structure comprises a basket assembly ([0123] & [0147]; Figure 1B, 5A, & 5B—element 320) comprising a plurality of resilient spines ([0147]; Figure 5A—elements 321), which are configured to contact the tissue ([0123] & [0147]; Figure 1B), wherein the temperature sensors are fixed to the spines ([0120] & [0147]; Figure 5A—elements 313 & 321).
Regarding claim 8, Maor in view of Kadhiresan disclose all of the limitations of claim 7, as described above. 
Maor further discloses wherein the spines ([0147]; Figure 5A—elements 321) have respective proximal and distal tips ([0147] & [0149]; Figure 5A & 5B—elements 321 & 303, with said proximal portion connected to shaft), wherein the proximal tips of the spines are joined mechanically at a proximal end of the basket assembly ([0147]; Figure 5A & 5B—element 320, 321; Figure 5 portrays the proximal tip of the spines joined at the proximal end of the basket assembly) and the distal tips of the spines are joined mechanically at a distal end of the basket assembly ([0147] & [0149]; Figure 5A & 5B—elements 320, 321, & 303), and the spines bow radially outward when the basket assembly is deployed in the body cavity, thereby contacting the tissue in the body cavity ([0147]-[0149]; Figure 5A & 5B—elements 321).
Regarding claim 9, Maor in view of Kadhiresan disclose all of the limitations of claim 7, as described above. 
Maor further discloses wherein the spines comprise a conductive material ([0150]; Figure 5A—element 321; arms of the basket are comprised of a shape-memory metal for example nitinol, non-conducting portions can be coated with an insulator) and are configured to serve as the electrodes ([0134] & [0150]; Figure 5A—elements 311).
Regarding claim 10, Maor in view of Kadhiresan disclose all of the limitations of claim 9, as described above. 
Maor further discloses wherein the conductive material comprises a nickel-titanium alloy ([0134] & [0150]).
Regarding claim 11, Maor in view of Kadhiresan disclose all of the limitations of claim 9, as described above. 
Maor further discloses wherein each spine is divided into two or more mechanically connected but electrically isolated parts, wherein the electrically isolated parts of a given spine can be electrically connected together to serve as one of the electrodes for applying the plurality of bipolar pulses ([0145]; optionally, two or more electrodes are carried on a single arm, each electrode comprising alternating regions of exposed and insulated surface staggered in position along the arm relative to other electrode surfaces; an electric field can be established between the staggered-electrode arm and another electrode arm).
Regarding claim 12, Maor in view of Kadhiresan disclose all of the limitations of claim 9, as described above. 
Maor further discloses, wherein the electrical signal generator is configured to apply the plurality of bipolar pulses between first and second sets of the spines ([0117], [0144], [0147], [0165], & [0166]; Figure 4B & 5A—elements 211A-D, 311, & 321; electroporation potentials are delivered between electrode pairs, each electrode located on a spline, for example the electrode pairs (211A & 211C, 211B & 211D), wherein at least one of the sets comprises two or more of the spines ([0147]; Figure 4B—element 211A & 211B, with each electrode being on a respective spline).
Regarding claim 13, Maor in view of Kadhiresan disclose all of the limitations of claim 1, as described above.  
Maor further discloses wherein the insertion tube comprises a flexible catheter configured for insertion into a chamber of a heart of the patient ([0123], [0158]; Figure 1B—element 300 & 1), and the electrodes are configured to contact and apply the electrical signals to myocardial tissue within the chamber ([0123]; Figure 1B—element 311).
Regarding claim 14, Maor in view of Kadhiresan disclose all of the limitations of claim 1, as described above. 
Maor further discloses wherein the series applied by the electrical signal generator comprises a sequence of bipolar pulses having an amplitude of at least 200 V ([0110] & [0167]; the applied voltage differential is for example from 600V -2000V), and a duration of each of the bipolar pulses is less than 20 µs ([0052] & [0109]; pulse durations are for example 20µs-50µs, or another range of duration having smaller bounds).  
Regarding claim 15, Maor in view of Kadhiresan disclose all of the limitations of claim 1, as described above. 
 	Maor further discloses wherein plurality of bipolar pulses comprises pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse ([0165], [0166] & [0167]; electrodes of the array are selected for activation by an electroporating field pulse, at least one electrode is selected as a ground electrode, and at least one electrode is selected through which the field is applied, therefore a positive pulse would be delivered to the active electrode, and a negative pulse would be delivered to the ground electrode).
Regarding claim 31, Maor in view of Kadhiresan disclose all of the limitations of claim 1, as described above. 
Maor further discloses wherein the controller is configured to repeat switching between directing the series of pulse trains to the first pair and the second pair until a preset number of pulse trains have been applied to each of the first pair and the second pair ([0111] & [0114]; pulses are delivered alternately to different pairs of electrodes, by switching among electrode for delivery of electroporating pulses, electroporation protocol times are reduced by distributing heating effects over a wider area, and reducing thermal damage effects).
Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to system claim 1, since the operation of the prior art uses the same or substantially the same system and method. 
Regarding method claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 2, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 18, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 3, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 19, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 4, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 5, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 21, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 6, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 22, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 7, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 23, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 8, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 24, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 9, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 25, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 10, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 26, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 11, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 27, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 12, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 28, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 13, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 29, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 14, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 30, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 15, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 32, the claim is rejected by the same or substantially the same rationale as applied to system claim 31, since the operation of the prior art uses the same or substantially the same system and method. 
Conclusion
Accordingly, claims 1-32 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794